Citation Nr: 1729974	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  13-14 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether termination of the apportionment of the Veteran's VA disability compensation benefits, effective April 1, 2007, was proper.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1968 to July 1971.  The appellant is the Veteran's former spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  The Veteran's claims file is now in the jurisdiction of the Columbia RO.

In November 2016, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.  While the Veteran presented sworn testimony during the hearing, the appellant was not present.  The Board notes that both the Veteran and the appellant were provided notice of the hearing, in accordance with the requirements for simultaneously contested claims.  38 C.F.R. § 20.713(a) (2016).  The appellant indicated that she planned to attend; however, she failed to appear for the hearing without explanation.  As such, her Board hearing request is deemed withdrawn.  38 C.F.R. § 20.704 (2016).

Previously, in February 2013, the appellant had a hearing before a Decision Review Officer (DRO).


FINDINGS OF FACT

1. The appellant and the Veteran were divorced effective March 14, 2007.

2. As of March 14, 2007, the appellant was not entitled to an apportionment of the Veteran's VA compensation benefits.



CONCLUSION OF LAW

The criteria for termination of the apportionment of the Veteran's VA disability compensation benefits, effective April 1, 2007, were met.  38 U.S.C.A. §§ 101, 5307 (West 2014); 38 C.F.R. §§ 3.1, 3.50, 3.450, 3.451, 3.458 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The VCAA does not apply to decisions regarding the manner in which benefits are paid.  Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  An apportionment decision involves deciding how existing benefits are to be paid.  Thus, the VCAA is not applicable to this claim and no further discussion of the duty to notify or assist is necessary.

Nevertheless, the claim for an apportionment is a "contested claim," and is subject to the special procedural regulations set forth in 38 C.F.R. §§ 19.100, 19.101, and 19.102 (2016).  The applicable contested claims procedures were followed in this case.  The RO provided the parties, the appellant and the Veteran, with notices and determinations related to the contested claim, and advised both parties of the applicable law and regulations.


Legal Criteria, Factual Background, and Analysis

A veteran's benefits may be apportioned if the veteran is not residing with his spouse or children, and a claim for apportionment is filed for or on behalf of the spouse or children.  38 C.F.R. § 3.452(a) (2016).  When a veteran is not residing with his or her spouse, all or any part of the compensation benefits payable may be apportioned as may be prescribed by the Secretary.  38 U.S.C.A. § 5307(c).  One type of apportionment is a "general apportionment" where an apportionment may be paid if the veteran's spouse is not living with the veteran and the veteran is not reasonably discharging his responsibility for the spouse's support.  38 C.F.R. § 3.450 (a)(1)(ii). 

A second type of apportionment is a "special" apportionment which may be paid under the circumstances set forth in 38 C.F.R. § 3.451.  Where hardship is shown to exist, compensation may be apportioned between the Veteran and his or her dependents on the basis of the facts of the individual case as long as it does not cause undue hardship to the other persons in interest.

Both types of apportionments (either "general" or "special") are payable to a spouse or dependent.  38 U.S.C.A. § 5307(a)(2); 38 C.F.R. §§ 3.450, 3.452.  Upon a divorce from a veteran, the ex-spouse loses status as a veteran's spouse, including any potential entitlement to an apportionment of VA disability compensation, effective from the date of the divorce.  See 38 U.S.C.A. § 101 (31) (West 2014); 38 C.F.R. §§ 3.1(j), 3.50 (2016); Marrero v. Gober, 14 Vet. App. 80, 82 (2000).  A divorce severs the dependent relationship.

The threshold question that must be addressed in any claim for VA benefits is whether the person seeking the benefit is a proper claimant for the benefit sought.  If the appellant is not established as a proper claimant, the claim can proceed no further.  The appellant has the burden to establish her status as claimant.  Sandoval v. Brown, 7 Vet. App. 7, 9 (1994).

The facts of this case are not in dispute.  A March 2007 Judgement of Divorce document of record indicates that the Veteran and the appellant were married to each other on November 23, 1979, and that their divorce was made final on March 14, 2007.  The appellant filed a claim of entitlement to apportionment of the Veteran's VA benefits, received on February 2, 2007.  In a June 2012 decision, apportionment was granted, but only effective from March 1, 2007 to April 1, 2007, due to the Veteran and the appellant's divorce.

Because the appellant was not married to the Veteran (i.e., not his spouse) after April 1, 2007, she is not a proper claimant for an apportionment under the governing Statute (38 U.S.C.A. § 5307 ) and Regulation 38 C.F.R. § 3.450 ), i.e., not eligible for an apportionment as a matter of law, after this date.  The Board is bound by governing law and regulations, and has no authority to awards benefits not authorized by the governing law.  See 38 U.S.C.A. §§ 501, 7104.  There are no minor children involved in this appeal. Therefore, the appeal must be denied as lacking legal merit.  See Sabonis v. Brown, 6 Vet. App.426 (1994).

The Board acknowledges the appellant's contentions, including financial difficulties, lack of financial support from the Veteran over the years, and a history of marital abuse.  To the extent the appellant presents arguments invoking what amounts to entitlement on an equitable basis (i.e., a sense of fairness and just due), the Board acknowledges these statements.  However, the Board is bound by the law and is without authority to grant an appeal on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

In summary, as of the Veteran and the appellant's divorce, the appellant lost her status as the Veteran's spouse, including to entitlement to an apportionment of his VA disability compensation.  There is no reasonable doubt to be resolved in this matter.  Regardless, the "benefit of the doubt" rule does not apply in cases involving contested claims, as here, because the benefit of the doubt cannot be given to both an appellant and a Veteran.  See Elias v. Brown, 10 Vet. App. 259, 263 (1997).


ORDER

The termination of the apportionment of the Veteran's VA disability compensation benefits, effective April 1, 2007, was proper.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


